SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 7, 2011 PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 1-11596 58-1954497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8302 Dunwoody Place, Suite 250, Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (770) 587-9898 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Section 8 – Other Events Item 8.01 – Other Events On October 7, 2011, the Company’s Board of Directors authorized a repurchase program of up to $3.0 million of the Company’s Common Stock. The Company may purchase Common Stock through open market and privately negotiated transactions at prices deemed appropriate by management. The timing, the amount of repurchase transactions and the prices paid for the stock under this program will depend on market conditions as well as corporate and regulatory limitations, including blackout period restrictions. The Board approved the repurchase plan in consideration of the Company’s improved cash position and current market volatility. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits Press Release dated October 12, 2011 announcing the Common Stock buy-back authorization. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 12, 2011 PERMA-FIX ENVIRONMENTAL SERVICES, INC. By: /s/Ben Naccarato Ben Naccarato Vice President and Chief Financial Officer 2
